DETAILED ACTION
This action is response to application number 16/428,968, amendment and remarks, dated on 06/30/2021.
Claims 2 and 10-26 allowed.
Claims 1 and 3-9 cancelled.
Allowable Subject Matter
Claims 2 and 10-26 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of amendment and remarks and approval of terminal disclaimer, dated 07/03/2021 and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
Prior art, Rinne in ¶181 discloses that the active state DTX/DRX occurs based on known or assumed discontinuity, for example based on TTIs and on longer term pointing capability. In the idle state DRX, exponential rules may apply. As long as the DTX/DRX follows some traffic pattern or discontinuity up to the longest supported TTI, say 40 ms or 80 ms (or up to even 100 or 200 ms), active state DTX/DRX rules may be applied. Also any pointing to the next continuum will keep the terminal in the active state. If there is no activity within this period of time, the UE enters the exponential sleep of the idle state. In other words, the opportunity to receive paging is arranged so that the UE will decode the AllocationTable after; 80 ms, 160 ms, 320 ms, 640 ms, 1280 ms, 
NPL IEEE, Yang and Lin, in regard to idle, connected , power active and power saving mode as shown in Fig. 2 discloses that in the Cell DCH and Cell FACH states, the MS receiver is always turned on to receive packets. These states correspond to the power active mode. In the RRC Idle mode, Cell PCH and URA PCH states, the DRX is exercised to reduce the MS power consumption. These states/mode correspond to the power saving mode. 
Prior art of record does not discloses in specific that wherein the first DRX operation comprises monitoring a downlink control channel to detect a first identifier during a first part of a first time period and not monitoring the downlink control channel during a second part of the first time period.

Thus, claims 2 and 10-26 are found to be novel and unobvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                      9/18/2021